--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
NON-EXCLUSIVE PATENT AND TECHNOLOGY LICENSE AGREEMENT FOR PATENT AND TRADE
SECRET TECHNOLOGY IN THE FIELD OF GRAPHENE OXIDE OR “BUCKY” PAPER


This agreement ("This Agreement" ) is effective December 3, 2012 by and between
Cheap Tubes, Inc., a Vermont corporation having principal offices at 112 Mercury
Dr., Brattleboro, VT 05301 ("Cheap Tubes" or “Licensor”), and American Graphite
Technologies Inc., a Nevada public Company having principal offices at 3651
Lindell Rd., Suite D#422, Las Vegas, Nevada 89103 ("AGT" or “Licensee”).  Cheap
Tubes and AGT may be collectively referred to hereinafter as "The Parties".
 
RECITALS


WHEREAS, Mike Foley, the principal of Cheap Tubes, has developed proprietary
know-how and inventions related to manufacturing processes for graphene
products, including but not limited to graphene paper, also commonly known as
“Bucky Paper,” and described in one or more U.S. Patent Applications listed in
the attached Schedule 1 (the "Patent Application") filed by Mike Foley and he
will open a new company (“Assignee” or “NewCo”)) to which all rights and
obligations of this Agreement and the patent application will be assigned within
5 days and when the Patent Application is assigned to the Assignee, the Assignee
will automatically become a party to this Agreement and have all
responsibilities set forth for Cheap Tubes to perform under this Agreement, and
all references in this Agreement to Cheap Tubes shall be deemed to be references
to the Assignee.   The Patent Application  and related Trade Secrets or know how
are collectively referred to hereinafter as "The Proprietary Rights";


WHEREAS, Bucky Paper is a macroscopic thin sheet of aggregated carbon
nanostructures that is one tenth the weight yet potentially 500 times stronger
than steel when its sheets are stacked to form a composite;


WHEREAS Cheap Tubes and AGT desire to further develop and commercialize The
Proprietary Rights in the field of Bucky Paper manufacturing, products and
applications with AGT funding commercial development activities at an agreed
upon payment schedule;


WHEREAS AGT is desirous of licensing The Proprietary Rights on a nonexclusive
basis for marketing products and/or services through its distribution channels;


WHEREAS Cheap Tubes and AGT are desirous of fixing and defining between
themselves their respective ongoing interests, rights, responsibilities, and
limits in connection therewith;
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, The Parties agree to be legally bound by the following covenants and
they agree and certify as follows:

 
 
1

--------------------------------------------------------------------------------

 


COMMERCIAL DEVELOPMENT FUNDING
 
 
1.1.
AGT shall pay Cheap Tubes a minimum of $250,000 over 18 months (the “AGT
Funding”) payable $10,000 upon the signing of this agreement and $40,000 per
quarter on January 1, April 1, July 1 and October 1 in calendar year 2013 and on
January 1 and April 1 of calendar year 2014. Cheap Tubes shall use this funding
exclusively for development of The Proprietary Rights and related technology and
improvements thereon. The $10,000 signing payment and any additional payments
shall be held in attorney escrow until NewCo is incorporated, this agreement is
assigned to NewCo, the patent is assigned to NewCo and the milestone schedule
has been agreed to and signed by all parties.

 
 
1.2.
In order to continue to receive the AGT Funding, Cheap Tubes must meet the
mutually agreed upon milestones set forth in Schedule 2. Each quarter, a
detailed report on the use of the commercial development funds shall be provided
to AGT as a pre-condition for the next installment payment of AGT Funding.





NON-EXCLUSIVE LICENSE TO MARKET AND DISTRIBUTE
 
2.
Cheap Tubes hereby grants to AGT a non-exclusive license to market and
distribute Bucky Paper manufactured using the Proprietary Rights (the
“Product”).  This license does not include the right to manufacture the Product.
All sales of Bucky Paper products will be directed through Cheap Tubes or NewCo.
The parties agree that Cheap Tubes or NewCo will manufacture the Bucky Paper
products to be sold under this agreement and that AGT has no right to sublicense
the Proprietary Rights to a third party. AGT recognizes and agrees that the
license is non-exclusive, and that Cheap Tubes will be marketing the Product as
well.  As consideration for the AGT Funding, Cheap Tubes agrees to pay AGT 40%
of Net Cheap Tubes Sales Revenue for Bucky Paper until the amount AGT has
received from such Cheap Tube Sales equals the capital investment AGT has made
with the AGT Funding ($250,000 anticipated at the time of execution of this
agreement).  Thereafter, and until the amount AGT has received from such Cheap
Tubes Sales equals twenty percent (20%) of the capital investment AGT has made
with the AGT Funding (such 20% anticipated to be $50,000 at the time of
execution of this agreement) Cheap Tubes will pay to AGT 30% of the Net Cheap
Tubes Sales Revenue.  From the date that this 20% payment has been met and for
the next five years, the percentage paid by Cheap Tubes will be 25%, and for the
next five years thereafter 20%.  At the end of the second five years, the
obligation to pay AGT shall cease.  Net Cheap Tube Sales Revenue shall be gross
sales price of all sales of Bucky Paper products in any form to any person or
entity, whether by Cheap Tubes, NewCo, AGT or any joint efforts of any of these
entities, including any royalties from any licenses or sublicenses granted by
Mike Foley, Cheap Tubes or NewCo, less cost of goods, with adjustments only for
the same purposes as adjustments made to Net Sales AGT Revenue (as set forth in
section 5.16 below).

 
 
2

--------------------------------------------------------------------------------

 
 
3.
The payments made as provided above shall be based on any and all revenues
generated using The Proprietary Rights in the field of Bucky Paper on an
exclusive, worldwide, basis.  The Proprietary Technology is defined to be The
Proprietary Rights and all inventions, improvements, enhancements,
modifica­tions to, and embodiments of, The Proprietary Rights made, conceived or
owned by Mike Foley and/or Cheap Tubes during the term of this Agreement.  All
such inventions, improvements, enhancements and modifications relating to Bucky
Paper shall automatically become part of The Proprietary Rights and all patent
applications and patents based on or covering the same which the Cheap Tubes now
owns or controls or hereafter owns or controls with respect to the technology
set forth in the Patent Application, which technology can be briefly described
as a method for manufacturing Bucky Paper that instead of relying on the
addition of external agents, uses second nanoparticles possessing dispersant,
surfactant qualities which are added to the medium containing first
nanoparticles, so that the  first nanoparticles will use the second
nanoparticles as dispersant or surfactant to stabilize and effectively disperse
the particles in a medium.

 
4.
For clarification, this agreement does not give AGT any ownership interest or
other interest in or to The Proprietary Rights, The Proprietary Technology, or
Cheap Tubes or NewCo corporation except for the limited rights to market and
distribute, and share in the revenues of Cheap Tubes granted to AGT herein. This
is a limited license and does not include the rights to manufacture or import,
or the right to sublicense. If any new opportunities present themselves to AGT
or Mike Foley, Cheap Tubes or NewCo, the parties will negotiate and execute a
separate mutually acceptable definitive agreement with respect to such
opportunity. Neither party has an obligation to enter an agreement if mutually
acceptable terms are not reached, but they set forth there intent herein to work
toward this objective.

 
5.
 

 
 
5.1.1.
Within 30 days following the end of each calendar quarter, each party shall
provide the other party with a summary sufficient to support the fees accruing
during the previous quarter and in addition, Cheap Tubes shall identify in such
summary the use of AGT capitalization funds by Cheap Tubes. It is understood
that unless agreed to by the Parties, no part of the AGT Funding to Cheap Tubes
shall be allocated to salary for Mike Foley.  It is recognized that should Mike
Foley allocate a portion of the AGT Funding directly or indirectly to his salary
or allocate any portion of his salary to costs that would decrease AGT’s revenue
split, there would be an unacceptable inequity realized that is not contemplated
by this agreement, as AGT is not actively participating in management or salary
determinations of Cheap Tubes. This agreement is intended to strike a fair
balance in this situation and also recognizes a separate agreement between AGT
and Mike Foley for consulting services with an annual minimum of $24,000
compensation.

 
 
3

--------------------------------------------------------------------------------

 
 
5.1.2.
Cheap Tubes shall give AGT prompt written notice of all material developments in
the field of graphene and graphite products and manufacturing or other
information concerning commercialization efforts of which Mike Foley becomes
aware or of which AGT may reasonably request from time to time, provided that
the parties acknowledge that if Mike Foley provides such information it shall
not be deemed to mean that any developments arising from that information fall
within the requirement to pay licensing fees set forth in this Agreement.

 
 
5.1.3.
All monies due shall be payable in United States funds collectable at par at the
main office of each party, or as directed from time to time by such party.
Moneys earned with respect to revenue arising in any country outside the United
States shall be reduced by any taxes, fees or other charges imposed by the
government of such country on the remittance of the licensing fee income.  The
party receiving funds shall be responsible for any bank transfer charges.
Amounts due under this Agreement that are not paid within ten (10) days of the
due date will incur a simple interest carrying charge of 2% per month, which
charge is due and payable immediately upon being incurred, and which must be
paid in full in a timely manner along with any underlying amounts due to avoid
breach of this Agreement.

 
 
5.1.4.
If there is an  overpayment to either party, the receiving party may credit all
such overpayments, on a dollar-for-dollar basis, against all present and future
obligations of the other party arising hereunder, however, at the written
request of either party, any overpayments shall promptly be refunded to the
overpaying party.

 
 
5.1.5.
Cheap Tubes or NewCo shall keep books and records in accordance with accounting
principles that are generally accepted in the United States, accurately
reflecting all transactions and other information relevant to the calculation of
amounts due under this Agreement.  Such books and records shall be open to
inspection and audit by representatives or agents of AGT at reasonable times
upon reasonable request, and costs for inspection shall be borne byAGT,
provided, however, that if any such audit shall show underpayment of amounts due
hereunder by more than 10% of the total amount actually due, then the audited
party shall bear the cost of such audit  and shall promptly pay all amounts
determined by such audit to be due, plus interest thereon at an annual rate
equal to 5% above the prime rate as stated in The Wall Street Journal, eastern
U.S. edition, as of the date such amount becomes (or is determined to be)
overdue. Notwithstanding anything herein to the contrary, the calculation and
payment of amounts due for each calendar quarter shall be deemed final and shall
not be subject to further review 24 months after the date of remittance.

 
 
4

--------------------------------------------------------------------------------

 
 
 
5.1.6.
“Net Sales Revenues” shall mean revenue actually received by Cheap Tubes from
sales and licenses of the Product, less “Allowable Deductions,” defined as (i)
refunds, credits, and chargebacks on account of return or rejection of goods or
otherwise legitimately incurred and (ii) other reasonable and customary
allowances and markdowns granted by Cheap Tubes or taken by third-party
wholesalers and retailers in the ordinary course of business (such as, by way of
example and not limitation, promotional and advertising allowances and markdowns
in lieu of returns). Net Sales Revenues shall not include shipping and handling
charges and sales, use, VAT and other applicable taxes.

 
6.
If one of the parties learns of material developments in the Patent
Applications, they promise to update the other. If one needs copies of papers
from the other, it promises to send it to them.

 
TERM
 
7.
This Agreement shall be in effect until 10 years after the date that AGT has
received its capital investment back plus 20% ROI as previously set forth,
unless terminated earlier as set forth below.

 
8.
Cheap Tubes shall be in breach of this Agreement, in whole or in part, if there
is any material breach by Cheap Tubes of any of its representations, warranties,
covenants or undertakings under this Agreement. At any point during which Cheap
Tubes is in default of this Agreement and its obligations AGT shall provide
Cheap Tubes with written NOTICE mailed to Cheap Tube’s principal place of
business, that AGT intends to terminate this Agreement, and if Cheap Tubes fails
to remedy the breach within the thirty day period following receipt of such
NOTICE (and any extension thereof to which the parties may mutually agree), upon
termination of this Agreement by such notice, no further amounts are due and
payable once AGT has received its capital investment back plus 20% ROI and this
Agreement shall terminate without the need for further action by either party;
provided, however, that if the breach upon which such notice of termination is
based shall have been fully cured to the reasonable satisfaction of the
nonbreaching party within such 30-day period, then such notice of termination
shall be deemed rescinded, and this Agreement shall remain in full force and
effect. Such right of termination shall be in addition to such other rights and
remedies as the terminating party may have under applicable law.

 
 
5

--------------------------------------------------------------------------------

 
 
9.
At any point during which AGT is in default of this Agreement and its obligation
to pay the capital investment according to the agreed upon schedule, Cheap Tubes
shall provide AGT with written NOTICE mailed to AGT’s principal place of
business, that Cheap Tubes intends to terminate this Agreement, and if AGT fails
to remedy the breach within the thirty day period following receipt of such
NOTICE, this Agreement will terminate, and no further payments are due and
payable and all rights granted to AGT will automatically revert back to Cheap
Tubes. Upon the expiration of such notice period (and any extension thereof to
which the parties may mutually agree), this Agreement shall terminate without
the need for further action by either party; provided, however, that if the
breach upon which such notice of termination is based shall have been fully
cured to the reasonable satisfaction of the nonbreaching party within such
30-day period, then such notice of termination shall be deemed rescinded, and
this Agreement shall remain in full force and effect. Such right of termination
shall be in addition to such other rights and remedies as the terminating party
may have under applicable law.

 
10.
AGT shall have the right to terminate this Agreement without cause upon giving
Cheap Tubes ninety (90) days prior written notice to that effect.  Upon
termination of this Agreement by such notice, no further fees are due and
payable, and any rights of AGT will automatically revert back to Cheap Tubes.
Upon the expiration of such notice period (and any extension thereof to which
the parties may mutually agree), this Agreement shall terminate without the need
for further action by either party.

 
11.
In the event that AGT (a) shall become "Insolvent" (as such term is defined in
the Bankruptcy Code of the United States of America, as amended from
time-to-time, (b) shall fail to pay its debts generally as they become due, (c)
shall voluntarily seek, consent, or acquiesce in the benefits of any bankruptcy
or similar debtor-relief laws, or (d) shall become a party to or is made the
subject of any proceeding provided for by any debtor-relief law that could
suspend or otherwise affect AGT's rights under this Agreement, AGT shall be
considered to be in default of this Agreement and in such case, no further fees
are due and payable and any rights of AGT will automatically revert back to
Cheap Tubes.

 
12.
Neither Party shall be in breach in the event that the cause of the alleged
breach is a Force Majeure Event or any suspension of sales resulting from a
recall of the Product.

 
MAINTENANCE OF RIGHTS
 
13.
To the best of his knowledge, Licensor believes that it has a defensible patent
to the Product. Mike Foley and Cheap Tubes  assume all obligation and
responsibility to prosecute and maintain, at its own expense, patent
applications relating to The Proprietary Rights and any related future
inventions, but The Parties acknowledge and agree that Cheap Tubes may use AGT
Funding for such purposes  Licensor shall have the obligation to pursue, obtain,
and maintain U.S. patents on The Proprietary Rights.  Licensor shall pay to the
U.S. Patent and Trademark Office any and all maintenance fees as due. Licensee
will not, directly or indirectly, contest Licensor’s or Inventors’ inventorship
or rights in the technology or assist directly or indirectly a third party in
doing so.

 
 
6

--------------------------------------------------------------------------------

 
 
14.
The Proprietary Technology, The Proprietary Rights,  and any and all
modifications to The Proprietary Rights by Mike Foley or any Cheap Tubes’
employee or consultant (or contractor) or its representatives shall be the
property of Cheap Tubes.  Mike Foley shall promptly notify Cheap Tubes and AGT
of any such modification and agrees to assign all of its right, title and
interest in such modification to Cheap Tubes or New Co as applicable.

 
INFRINGEMENT
 
15.
Each of Cheap Tubes and AGT shall promptly inform each other in writing of any
alleged infringement of any intellectual property rights which it shall have
notice committed by a Third Party regarding any patents within The Proprietary
Rights, and each shall provide the other with any available evidence of such
infringement.  Within thirty (30) days after receipt of the notice of alleged
infringement, Cheap Tubes and AGT shall meet and mutually agree on a procedure
for resolving the alleged infringement. If within six (6) months after the
notice of alleged infringement, Cheap Tubes shall have been unsuccessful in
resolving the alleged infringement in a manner mutually acceptable to Cheap
Tubes and AGT, then Cheap Tubes shall have the right, but shall not be
obligated, to prosecute at its own expense any infringement of The Proprietary
Patent Rights, and Cheap Tubes may, for such purposes, use AGT Funding.

 
REPRESENTATIONS AND WARRANTIES
 
16.
Cheap Tubes hereby represents to AGT as follows:

 
 
16.1.
Cheap Tubes holds good and marketable title to The Proprietary Rights granted to
AGT;

 
 
16.2.
Cheap Tubes has the full right, power, and authority to grant the licensing fee
agreement set forth herein;

 
 
16.3.
There are no outstanding agreements, assignments, or encumbrances inconsistent
with the provisions of this Agreement which, in any manner prohibit the
transactions contemplated by this Agreement or impair the ability of Cheap Tubes
to perform its obligations hereunder;

 
 
16.4.
Cheap Tubes has no knowledge of any infringement or of any pending or threatened
claim relating in any manner to The Proprietary Rights;

 
 
16.5.
Cheap Tubes has no knowledge of or reason to believe that any of The Proprietary
Rights are invalid or unenforceable or that their exercise would infringe the
patent rights of any third party; and

 
 
7

--------------------------------------------------------------------------------

 
 
 
16.6.
Cheap Tubes, or Mike Foley, has not previously been and is not, as of the
Effective Date, a party to any litigation enforcing or defending its rights in,
to or with respect to The Proprietary Rights and is not aware of any actions,
proceedings or investigations, whether pending or threatened, that conflict with
or question any of the transactions contemplated by, or the validity of, this
Agreement or which, if adversely determined, could reasonably be expected to
have an adverse effect upon the transactions contemplated by this Agreement.
Moreover, to the best of Cheap Tube’s knowledge, neither the granting nor the
exercise of the rights as contemplated hereby will give rise to any claim of any
type by or on behalf of any other person or entity.

 
 
16.7.
Cheap Tubes has not previously been and is not, as of the Effective Date, a
party to any litigation involving claims of injury to person or damage to
property arising from the use of The Proprietary Rights, and is not aware of any
such litigation or any other actions, proceedings, claims or investigations,
whether past, pending or threatened, involving injury to person or damage to
property arising from the use of The Proprietary Rights.

 
 
16.8.
All claims concerning The Proprietary Rights provided by Cheap Tubes and Mike
Foley to AGT are true and correct and fully substantiated to the extent required
by applicable law.

 
 
16.9.
All documents and other papers delivered by or on behalf of Cheap Tubes in
connection with the transactions contemplated by this Agreement are accurate and
complete in all material respects and are authentic, and no representation or
warranty of Cheap Tubes contained in this Agreement contains any untrue
statement or omits to state a fact necessary in order to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.

 
17.
AGT hereby represents to Cheap Tubes as follows:

 
 
17.1.
AGT has the full right, power, and authority to enter into the licensing fee
agreement set forth herein;

 
 
17.2.
There are no outstanding agreements, assignments, or encumbrances inconsistent
with the provisions of this Agreement which, in any manner prohibit the
transactions contemplated by this Agreement or impair the ability of AGT to
perform its obligations hereunder;

 
 
17.3.
AGT shall not attempt to reverse engineer or otherwise copy or imitate the
products arising from The Proprietary Technology for any application;

 
 
17.4.
AGT has no knowledge of or reason to believe that any of The Proprietary Rights
are invalid or unenforceable or that their exercise would infringe the patent
rights of any third party; and

 
 
17.5.
AGT has reserved sufficient funds to make all payments anticipated and required
by this agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
 
17.6.
All documents and other papers delivered by or on behalf of AGT in connection
with the transactions contemplated by this Agreement are accurate and complete
in all material respects and are authentic, and no representation or warranty of
AGT contained in this Agreement contains any untrue statement or omits to state
a fact necessary in order to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.

 
MISCELLANEOUS PROVISIONS
 
18.
Licensor agrees that it will cooperate with reasonable marketing assistance
requests and will not be entitled to additional compensation for such
promotional work. Licensee shall pay all actual expenses for such requested
assistance.

 
19.
The Parties hereto shall hold the confidential information and trade secrets of
the other Party in confidence, and shall not use such confidential information
or trade secrets for any reason without the express written consent of the other
party.   Each party shall reproduce its own trade secrets only to the extent
necessary or desirable for the exercise of its rights hereunder or for further
research and development related to the trade secrets and shall restrict
disclosure of such trade secrets to those individuals who have a reasonable need
to know, provided, however, that confidentiality obligations hereunder shall not
apply to any trade secrets which (a) have been or become published or otherwise
known to the public or in the industry through no breach of this Agreement on
the part of a party, (b) are independently developed by the party’s employees or
consultants without the use of or reference to any trade secrets provided by the
other, or (c) are required to be disclosed pursuant to a valid and proper
requirement of a governmental agency or court of competent jurisdiction.
Provided, however, no publication or disclosure shall limit the fact that AGT
has agreed not to reverse engineer or otherwise duplicate or develop technology
for manufacturing Bucky Paper that instead of relying on the addition of
external agents, uses second nanoparticles possessing dispersant, surfactant
qualities which are added to the medium containing first nanoparticles, so that
the  first nanoparticles will use the second nanoparticles as dispersant or
surfactant to stabilize and effectively disperse the particles in a medium. The
Parties acknowledge that AGT is a public company in the graphene and graphite
industry and will be free to explore other opportunities, applications and
technologies as long as there is no misappropriation of the Proprietary
Technology in doing so. The Parties shall use reasonable efforts to provide each
other with prompt written notice of any requirement of a governmental agency or
court to disclose such trade secrets after receipt of written notice thereof and
shall use reasonable efforts to assist the other party in preventing such
disclosure or limiting the disclosure, if prevention is not possible. The
Parties acknowledge that AGT is a public company and has reporting obligations
that will not be deemed a violation of any confidentiality provisions.

 
 
9

--------------------------------------------------------------------------------

 
 
20.
Transferability. This Agreement and the rights and privileges hereof are
assignable, licensable or otherwise transferable by either party to an affiliate
or successor in interest with the written consent and approval of the other
party (which shall not be unreasonably withheld), subject to the requirement
that all the terms and conditions of this Agreement shall be binding upon the
respective successors and assigns of The Parties hereto and shall inure to the
benefit of and be enforceable by The Parties hereto and their respective
successors and assigns.



 
21.
The duties and obligations of the Parties relating to confidentiality under this
Licensing fee Agreement, and all provisions relating to the enforcement of such
duties and obligations shall survive and remain in full force and effect
notwithstanding any termination or expiration of the this Agreement.

 
22.
All notices required hereunder shall be given in writing and shall be personally
delivered or sent by Fed Ex or an equivalent express carrier where proof of
delivery is available, addressed to The Parties at their addresses listed below,
or at such other addresses as the respective parties may designate from time to
time to the other by written notice.  Notice is reputably presumed to have been
received five days after the mailing date.

 
23.
This Agreement shall be governed by, construed, interpreted and enforced under
and according to the laws of the State of New York.

 
24.
The parties expressly agree to the jurisdiction of the state and federal Courts
of the State of New York, for the resolution of any dispute concerning the
enforcement, breach, interpretation or validity of This Agreement.

 
25.
In the event any part or parts of This Agreement are found to be invalid,
illegal, or unenforceable in any respect, the remaining provisions shall
nevertheless be binding with the same effect as if the invalid, illegal, or
unenforceable part or parts were originally deleted.

 
26.
This Agreement shall be binding upon and inure to the benefit of The Parties to
This Agreement and their respective successors, sublicensees, assignees and
agents.

 
27.
Each of The Parties hereto shall indemnify and hold the other party, its
directors, officers, members, employees, successors, sublicensees, assignees and
agents harmless from and against any and all claims arising from acts and
omissions of the party, its directors, officers, members, employees, successors,
sublicensees, assignees and agents.

 
28.
In the event that any legal proceedings arise as a result of This Agreement, the
prevailing party is entitled to receive attorney fees.

 
29.
Time is of the essence in This Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
30.
Failure to Enforce.  Failure of any Party herein to enforce any of the terms of
This Agreement shall not constitute waiver to enforce that term in the future.

 
31.
Each Party herein agrees to perform all acts and execute and deliver all
documents as may be necessary or appropriate to carry out the intent and
purposes of This Agreement.  The Parties agree that each party may not  have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agrees that the
other party shall be entitled to specific enforcement of the terms hereof in
addition to any other remedy to which it may be entitled, at law or in equity.

 
32.
This Agreement embodies the entire understanding of The Parties as to the
matters set forth hear in and supersedes and replaces any and all pre-existing
agreements or understandings between AGT and Cheap Tubes (other than any
existing confidentiality or non-disclosure agreements and the compensation
agreement referred to herein). No amendment or modification of this Agreement
shall be valid or binding upon AGT or Cheap Tubes unless made in writing and
signed on behalf of each of The Parties by their respective duly authorized
representative.

 
33.
No party hereto nor any attorney for any party shall be deemed the drafter of
this Agreement for the purpose of interpreting or construing any of the
provisions hereof.

 
34.
Each of The Parties hereto acknowledges that it has had the opportunity to be
represented by independent legal counsel of its own choice throughout all of the
negotiations that preceded the execution of This Agreement and that each has
executed This Agreement with the consent and on the advice of any such
independent legal counsel; and further acknowledges that it and any such counsel
have had an adequate opportunity to make whatever investigation or inquiry they
may deem necessary or desirable in connection with any of the subjects of This
Agreement prior to the execution hereof.

 
35.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



So agreed and executed this 3rd day of December, 2012.
 
/s/ Rick Walchuk
Rick Walchuk
American Graphite Tecnologies Inc.
 
/s/Mike Foley
Mike Foley
Cheap Tubes Inc.
 

 
11

--------------------------------------------------------------------------------

 

Schedule 1




Buckypaper is a generic term used by industry to define a film deposited, cast,
coated, vacuum filtered, frit compressed or otherwise formed on a functional or
nonfunctional substrate containing carbon nanostructures typically at a loading
of 1 to 10 percent by weight/percent of solids. The nanostructures are dispersed
in an organic or inorganic solvent system suitable for the deposition of the
nanostructures in a film form. This agreement is specifically restricted to a
continuous film deposited on a substrate only, which can then be removed from
said substrate leaving a free standing, paper like material at least 50 microns
thick, typically 100-150 microns thick and comprised of carbon nanostructures
which has desirable mechanical, electrical & thermally conductive properties as
described in Mike Foley's patent application 12/932,221 “Utilizing Nanoscale
Materials as dispersants, surfactants, or stabilizing molecules, methods of
making the same and the products produced therefrom” filed 02/18/2011 and
provisionally filed 02/17/2010 only as it specifically applies to the field of
buckypaper, cited in example 6 only. Buckypaper is also described in Mike
Foley's provisional patent application 61/666,513 “A Novel surfactant free
hybrid buckypaper with high conductivity” filed 07/19/2012. For the avoidance of
doubt, any and all other product development, patent applications, trade
secrets, processes, and know how of Mike Foley's proprietary nanoparticle
dispersion technology as described in application 12/932,221 including but not
limited to examples
1-5 as described in said patent application, or any and all other technologies
that he is currently developing or develops in the future are beyond the scope
of this agreement.


For the avoidance of doubt, any other formulations (whether similar or not),
coatings, inks, composite materials, electrodes whether transparent or not),
products or manufacturing methods and processes containing carbon nanostructures
in any form or contained within an organic or inorganic solution that is
deposited, printed or coated by gravure, ink jet, screen printing, slot die,
meyer rod, or any other printing, casting, coating, or deposition method to
create films, inks, devices, with or without patterns, whether single or multi
layer, forms, or shapes which are cast or molded and created in any form other
than a continuous film for the purpose of creating a free standing unsupported
paper like free standing membrane are not part of this agreement.
 
 
12

--------------------------------------------------------------------------------

 



Schedule 2




To be determined and mutually agreed upon by parties in December 2012. AGT will
defer to Mike Foley's R&D plan/timeline.
 





 
13

--------------------------------------------------------------------------------

 
